         Case 1:19-cv-00192-GSK Document 114               Filed 12/05/19     Page 1 of 3



                   UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE


 INVENERGY RENEWABLES LLC,

                      Plaintiff,

             and

 SOLAR      ENERGY     INDUSTRIES
 ASSOCIATION, CLEARWAY ENERGY
 GROUP LLC, EDF RENEWABLES, INC. and
 AES DISTRIBUTED ENERGY, INC.,

                     Plaintiff-Intervenors,
             v.
                                                     Court No. 19-00192
 UNITED STATES OF AMERICA, OFFICE
 OF THE UNITED STATES TRADE
                                                     Order on Plaintiffs’ Motion for
 REPRESENTATIVE, UNITED STATES
                                                     Preliminary Injunction
 TRADE REPRESENTATIVE ROBERT E.
 LIGHTHIZER, U.S. CUSTOMS AND
 BORDER PROTECTION, and ACTING
 COMMISSIONER OF U.S. CUSTOMS AND
 BORDER   PROTECTION     MARK   A.
 MORGAN,

                     Defendants,

             and

 HANWHA Q CELLS USA, INC.,

                      Defendant-Intervenor.


         On consideration of all papers and proceedings had herein, and upon due deliberation, it is

hereby

         ORDERED that Invenergy Renewables LLC’s Motion for Preliminary Injunction, ECF

No. 49, is GRANTED because Invenergy is likely to succeed on the merits, will suffer irreparable

harm, and the public interest will be negatively affected if Defendants are not enjoined from
          Case 1:19-cv-00192-GSK Document 114                Filed 12/05/19     Page 2 of 3



making effective and enforcing the Withdrawal of Bifacial Solar Panels Exclusion to the Solar

Products Safeguard Measure, 84 Fed. Reg. 54,244 (USTR Oct. 9, 2019) (“Withdrawal”); and it is

further

          ORDERED that Defendants, Office of the United States Trade Representative and the

United States Trade Representative, Robert E. Lighthizer, together with its delegates, officers,

agents, servants, and employees, shall be preliminarily enjoined from entering the Withdrawal into

effect; and it is further

          ORDERED that Defendants, Office of the United States Trade Representative and the

United States Trade Representative, Robert E. Lighthizer, together with its delegates, officers,

agents, servants, and employees, shall be preliminarily enjoined from making any modification to

the Harmonized Tariff Schedule of the United States that includes or reflects the Withdrawal; and

it is further

          ORDERED that Defendants, U.S. Customs and Border Protection, its delegates, officers,

agents, and employees, including Defendant Acting Commissioner Mark A. Morgan, are hereby

preliminarily enjoined from enforcing or making effective the Withdrawal or any modifications to

the Harmonized Tariff Schedule of the United States reflecting or including the Withdrawal; and

it is further

          ORDERED that, pursuant to USCIT Rule 65(c), during the pendency of the preliminary

injunction, Plaintiff shall continue the bond with the court, in the amount of $1.00; and it is further

          ORDERED that Defendants are so enjoined effective from the date of issuance of this

order until entry of final judgment as to Plaintiffs’ claims against Defendants in this case; and it is

further
       Case 1:19-cv-00192-GSK Document 114            Filed 12/05/19   Page 3 of 3



       ORDERED that the parties shall confer and submit a proposed further schedule in this

action by Friday, December 19, 2019.

       SO ORDERED.

       Dated: December 5, 2019
              New York, New York

                                                        /s/ Gary S. Katzmann
                                                        Gary S. Katzmann, Judge
